Citation Nr: 1331486	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  08-29 392	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the reduction of the disability evaluation from 40 percent to 30 percent effective April 1, 2010, for service-connected bilateral hearing loss was proper. 

2.  Entitlement to a disability rating in excess of 40 percent for service-connected bilateral hearing loss for the period prior to April 1, 2010.  

3.  Entitlement to a disability rating in excess of 30 percent for service-connected bilateral hearing loss from April 1, 2010 to January 9, 2012, and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The Veteran had active military service from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In December 2011, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for additional development.  Following a January 2012 VA audiological examination, the AOJ, by way of an August 2012 supplemental statement of the case (SSOC), increased the Veteran's disability rating for his service-connected bilateral hearing loss to 40 percent, effective from January 9, 2012.  (The Board notes that while the VA examination results support a 40 percent evaluation, a rating decision implementing the AOJ's award is not associated with the claims folders or with the Veteran's Virtual VA electronic file.)  Otherwise, the AOJ continued the denial of the other claims on appeal.  The appeal has since been recertified to the Board.  


FINDINGS OF FACT

The Veteran died in May 2013; VA was notified later that same month of the Veteran's death.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims on appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of his appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


